Title: From George Washington to Henry Laurens, 28 May 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir
                        Valley forge May 28th 1778
                    
                    Lt Colo. John Gibson of the 6th Virginia Regiment, who, from his knowledge of the Western Country and Indian Nations and language, is ordered to repair to pitsburg will have the honor of delivering you this. He is intitled and has been ever since the Twenty fifth of October last to a Regiment in that line, and I must take the liberty to request that Congress will give him a Commission of that date. The Resolution of the 31st of December “recommending the States to suspend filling up Regimental vacancies”—my expectations that some Officers of inferior rank, and perhaps of the same belonging to Other States might be reduced upon a New arrangement, and certainly if I gave Commissions in one instance, I should be obliged to do it in all, have prevented me appointing him to the vacancy he had a right to. I do not know particularly to what Regiment he ought to be appointed, Congress therefore will be pleased to give him a Commission for a Regiment from the State of Virginia without mentioning the number. I have the Honor to be with great respect, Sir, Yr Most Obedt servant
                    
                        Go: Washington
                    
                    
                        P.S. Many Copies of Oaths are still wanted.
                    
                